 

 [image_001.jpg]

 





 

 



CHORD ADVISORS, LLC

LETTER OF AGREEMENT

Date: February 14, 2013

 

Section 1. Services to be Rendered. The purpose of this letter is to set forth
the terms and conditions on which Chord Advisors, LLC (“Chord”) agrees to
provide Staffing 360 Solutions, Inc. (the “Company”) comprehensive outsourced
accounting solutions. These services may include, but are not limited to, all
items listed in “Addendum A.” The Company represents and warrants that it will
provide on a timely basis any information requested by Chord which is necessary
to perform such services and further represents and warrants that such
information shall be accurate.

 

Section 2. Engagement Period. Unless sooner terminated as provided herein, the
term of this agreement (the “Engagement Period”) shall commence on February 1,
2013 and shall continue for a period of twelve (12) calendar months. Following
expiration of the initial Engagement Period, this agreement shall be
automatically renewed for successive Engagement Periods of 12 months each unless
either party shall give the other written notice of its intent not to renew this
agreement no later than 30 days prior to the expiration of any Engagement Period
hereunder. The Company represents that it is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization and is
duly qualified as a foreign corporation and in good standing in all
jurisdictions in which the nature of its activities requires such qualification.
The Company further represents to Chord: (1) that it has full power and
authority to carry on its business as presently or proposed to be conducted and
to enter into and perform its obligations under this Agreement; (2) that this
Agreement has been duly authorized by all necessary corporate actions; and (3)
that this Agreement constitutes the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms (except as such
enforcement may be limited by bankruptcy, creditors’ rights laws or general
principles of equity).

 

Section 3. Fees. (a) The Company shall pay to Chord for its services hereunder
an advisory fee (the “Advisory Fee”) of $ $6,250.00 per month for CFO Services
and $5,000.00 per month in Controller/Back-Office Services beginning February
14, 2013; provided, that the amount of such Advisory Fee shall be subject to
change by the mutual agreement of the parties at any time after expiration of
the initial twelve (12) month Engagement Period. Advisory Fees shall be payable
on or before the 30th day of each calendar month which occurs during the
Engagement Period. In the event that a partial month shall occur during the
Engagement Period, then the amount of the Advisory Fee for such month shall be
prorated based upon the number of days in such month that occur during the
Engagement Period. In addition, the Company shall issue $2,500 per month of
Common Stock at the closing Fair Value at the end of the month.



 



Confidential Page 1





 

 

 

 [image_001.jpg]

 





 

Section 4. Expenses. In addition to all other fees payable to Chord hereunder,
the Company hereby agrees to reimburse Chord for all reasonable out-of-pocket
expenses incurred in connection with the performance of services hereunder. No
individual expenses over $100 per month will be expended without the prior
written approval of the Company.

 

Section 5. Indemnification. Each of the Company and Chord agrees to defend,
indemnify and hold the other and its respective affiliates, stockholders,
directors officers, agents, employees, successors and assigns (each an
"Indemnified Person") harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind whatsoever (including, without
limitation, reasonable attorneys' fees) which arise from the Company's or
Chord's (as the case may be) breach of its obligations hereunder or any
representation or warranty made by it herein. It is further agreed that the
foregoing indemnity shall be in addition to any rights that either party may
have at common law or otherwise, including, but not limited to, any right to
contribution.

 

Section 6. Termination of Agreement. (a) Subject to paragraph (b) below, either
party may terminate this Agreement and Chord’s engagement hereunder, with or
without cause, immediately upon written notice given to the other party at any
time during the Engagement Period hereunder. In such event, all compensation
accrued to Chord prior to such cancellation, whether in the form of Advisory
Fees, reimbursement for expenses or otherwise, will become due and payable
promptly upon such termination and Chord shall be relieved of any and all
further obligation to provide any services hereunder.



(b) Notwithstanding anything to the contrary herein contained, Sections 4, 5, 6,
7, 8, 9, 10 and 11 shall survive any termination or breach of this agreement by
either party.

 

Section 7. Severability. In case any provision of this letter agreement shall be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not be affected or impaired thereby.

 

 

Section 8. Consent to Jurisdiction. This agreement shall be governed and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles. The parties further consent to the exclusive
jurisdiction of the State and Federal courts located within the City, County and
State of New York to resolve any dispute arising under this Agreement, and waive
any defense to such jurisdiction based upon inconvenient forum.

 

Section 9. Other Services. If the Company desires additional services not
provided for in this agreement, any such additional services shall be covered by
a separate agreement between the parties hereto.

 



Confidential Page 2





 

 

 

 [image_001.jpg]

 





 

Section 10. Entire Agreement. This letter agreement contains the entire
agreement of the Company and Chord, and supersedes any and all prior discussions
and agreements, whether oral or written, with respect to the matters addressed
herein.

 

Section 11. Counterparts. This letter agreement may executed in two or more
counterparts, each of which shall be considered an original and all of which,
taken together, shall be considered as one and the same instrument.

 

Please evidence your acceptance of the provisions of this letter by signing
below and returning a copy to Chord Advisors, LLC.

 

Very truly yours,

 

 

_____/s/ David Horin______________________

David Horin

President Chord Advisors, LLC

 

 

ACCEPTED AND AGREED

AS OF THE DATE FIRST ABOVE WRITTEN:

 

 

By:_/s/ Allan Hartley___________________________

Name: Allan Hartley

Title: President

 

 



Confidential Page 3





 

 

 

 [image_001.jpg]

 





 

ADDENDUM “A”

 

 

Chord will provide senior financial leadership and perform the following
functions:

 

•Business analysis and planning

•System selection and implementation

•Financial process improvement

•Full service bookkeeping

•General ledger accounting

•Account reconciliation

•Accounts receivable

•Accounts payable

•Payroll and related tax reporting

•Management reporting

•Advise on accounting for complex transactions, including those featuring
options, warrants derivatives and other forms of equity enhancements

•Document and implement new and existing accounting policies

•Respond to SEC Comment Letters

•Audit committee support

•Drafting documents such as 10-K's, 10-Q's and registration statements

•Assistance with earnings releases and deal and non-deal roadshows

 

 



Confidential Page 4





 

 

 

 

